Citation Nr: 0609502	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  00-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin disability, to 
include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970, to include combat service in Vietnam from March 1968 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This case was remanded by the Board in 
August 2003 and February 2005 for further development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In February 2005, this case was remanded, in part, for:

a VA dermatological examination of 
the veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of his skin 
disability.  All indicated studies, 
tests and evaluations, to include 
porphyrin urine testing, deemed 
necessary must be performed.  The 
examiner must opine whether it is at 
least as likely as not that the 
veteran's skin disorder is 
etiologically related to the 
appellant's period of service, to 
include exposure to herbicides 
therein.  The claims folder must be 
made available to the examiner for 
proper review of the medical 
history.  

While a dermatological examination was conducted in November 
2005, that examination failed to conduct porphyrin urine 
testing.  Such a failure violates VA's duty to assist under 
38 C.F.R. § 3.159.  See also, Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a corrective 
VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to 
the information or evidence needed 
to establish a disability rating and 
effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should undergo a 
porphyrin urine test.  The results 
of that examination must be 
forwarded to the VA examiner who 
conducted the November 2005 study.  
That examiner must opine whether it 
is at least as likely as not that 
the veteran's skin disorder is 
etiologically related to the 
appellant's period of service, to 
include exposure to herbicides 
therein.  The claims folder must be 
made available to the examiner for 
proper review of the medical 
history.  

3.  If the examiner who conducted 
the November 2005 examination is not 
available a new examination must be 
conducted by a VA physician with 
appropriate expertise to determine 
the nature and etiology of any skin 
disability.  All indicated studies, 
tests and evaluations, to include 
porphyrin urine testing, deemed 
necessary must be performed.  The 
examiner must opine whether it is at 
least as likely as not that the 
veteran's skin disorder is 
etiologically related to the 
appellant's period of service, to 
include exposure to herbicides 
therein.  The claims folder must be 
made available to the examiner for 
proper review of the medical 
history.  

4.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development action, as 
well as any other development that 
may be in order, has been conducted 
and completed in full.  The RO 
should review the examination report 
to ensure that it is in complete 
compliance with the directives of 
this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.   

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
must issue a supplemental statement 
of the case, and provide the 
appellant and his representative 
with an opportunity to respond.   
The RO is advised that they are to 
make a determination based on the 
law and regulations in effect at the 
time of their decision, to include 
any further changes in VCAA and any 
other applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


